SEVERN BANCORP, INC. Exhibit 99.1 FOR IMMEDIATE RELEASE Contact: Thomas G. Bevivino Chief Operating Officer & Executive Vice President Email: tbevivino@severnbank.com Phone: 410.260.2000 Severn Bancorp Announces First Quarter Earnings Annapolis, MD (April 16, 2013) – Severn Bancorp, Inc., (Nasdaq: SVBI) parent company of Severn Savings Bank, FSB (“Severn”), today announced net income of $621,000 or $.03 per share for the first quarter of 2013, a slight increase of$44,000, or 7.6%compared to net income of$577,000, or $.02 per share for the first quarter of 2012.Earnings per share is calculated using net income available for common shareholders, which is net income less preferred stock dividends. “The profit posted in the first quarter was a modest one,” stated Alan J. Hyatt, president and chief executive officer.Mr. Hyatt continued, “Severn continues to work through real estate loans that became troubled.It is a slow process.We are confident that the bank is on the right path to improved future earnings, but the effort will continue to take time.Severn is up to the challenge and intends to provide outstanding community banking services in a market with a diminishing number of community banks.” About Severn Savings Bank: Founded in 1946, Severn is a full-service community bank offering a wide array of personal and commercial banking products as well as residential and commercial mortgage lending. It has assets of approximately $850 million and four branches located in Annapolis, Edgewater and Glen Burnie, Maryland. The bank specializes in exceptional customer service and holds itself and its employees to a high standard of community contribution. Severn is on the Web at www.severnbank.com. # # # Forward Looking Statements In addition to the historical information contained herein, this press release contains forward-looking statements that involve risks and uncertainties that may be affected by various factors that may cause actual results to differ materially from those in the forward-looking statements.The forward-looking statements contained herein include, but are not limited to, those with respect to management’s determination of the amount of loan loss reserve and statements about the economy.The words “anticipate,” “believe,” “estimate,” “expect,” “intend,” “may,” “plan,” “will,” “would,” “could,” “should,” “guidance,” “potential,” “continue,” “project,” “forecast,” “confident,” and similar expressions are typically used to identify forward-looking statements.Severn’s operations and actual results could differ significantly from those discussed in the forward-looking statements.Some of the factors that could cause or contribute to such differences include, but are not limited to, changes in the economy and interest rates both in the nation and in Severn’s general market area, federal and state regulation, competition and other factors detailed from time to time in Severn’s filings with the Securities and Exchange Commission (the “SEC”), including “Item 1A. Risk Factors” contained in Severn’s Annual Report on Form 10-K for the fiscal year ended December 31, 2012. Severn Bancorp, Inc. Selected Financial Data (dollars in thousands, except per share data) (Unaudited) For the Three Months Ended March 31, December 31, September 30, June 30, March 31, Summary Operating Results: Interest income $ Interest expense Net interest income Provision for loan losses - - Net interest income after provision for loan losses Non-interest income Non-interest expense Income before income tax provision Income tax provision Net income $ Per Share Data: Basic earnings per share $ Diluted earnings per share $ Common stock dividends per share $
